Exhibit 10.42

THIRD AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) is entered into effective the 22nd day of August, 2012 by and
between The GEO Group, Inc. (the “Company”) and George C. Zoley (the “Executive”
and, together with the Company, the “Parties”).

WHEREAS, the Executive and the Company have previously entered into a Second
Amended and Restated Executive Employment Agreement, effective December 17,
2008, which was amended effective March 1, 2011 (together, the “Prior Employment
Agreement”), and an Amended Executive Retirement Agreement, dated January 17,
2003, (the “Amended Retirement Agreement”), which set forth the Parties’ rights
and obligations with respect to the Executive’s employment with the Company and
retirement benefits, respectively; and

WHEREAS, the Executive and the Company wish to amend and restate the Prior
Employment Agreement effective as of the date first written above (the
“Effective Date”); and

WHEREAS, the Executive and the Company intend to enter into the Amended and
Restated Executive Retirement Agreement effective as of the Effective Date (the
“Amended and Restated Executive Retirement Agreement”); and

WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the “Board”);

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

 

1. POSITION AND DUTIES. The Company hereby agrees to continue to employ the
Executive in the positions and titles of Chairman & CEO of the Company, and the
Executive hereby agrees to be employed in such capacities. The Executive will
perform all duties and responsibilities and will have all authority inherent in
the positions of Chairman & CEO. The Executive shall report directly to the
Board of the Company. He shall have all authority and responsibility
commensurate with the Chairman & CEO titles, including ultimate responsibility
for and authority over all day-to-day matters and personnel of the Company.

 

2. TERM OF AGREEMENT AND EMPLOYMENT. The term of the Executive’s employment
under this Agreement will be for an initial period of three (3) years, beginning
on the effective date of this Agreement, and terminating three years thereafter.
The term of employment under this Agreement will be automatically extended by
one day every day such that it has a continuous “rolling” three-year term,
unless otherwise terminated pursuant to Section 6 or 7 of this Agreement.



--------------------------------------------------------------------------------

3. DEFINITIONS.

 

  A. CAUSE. For purposes of this Agreement, “Cause” for the termination of the
Executive’s employment hereunder shall be deemed to exist if, in the reasonable
judgment of the Company’s Board: (i) the Executive commits fraud, theft or
embezzlement against the Company or any subsidiary or affiliate thereof;
(ii) the Executive commits a felony or a crime involving moral turpitude;
(iii) the Executive breaches any non-competition, confidentiality or
non-solicitation agreement with the Company or any subsidiary or affiliate
thereof; (iv) the Executive breaches any of the terms of this Agreement and
fails to cure such breach within 30 days after the receipt of written notice of
such breach from the Company; or (v) the Executive engages in gross negligence
or willful misconduct that causes harm to the business and operations of the
Company or a subsidiary or affiliate thereof.

 

  B. GOOD REASON. Termination by the Executive of his employment for “Good
Reason” shall mean a termination by the Executive of his employment upon the
occurrence of one of the following events or conditions without the consent of
the Executive:

 

  (i) A material reduction in the Executive’s authority, duties or
responsibilities;

 

  (ii) A material reduction in the authority, duties or responsibilities of the
Executive, including any requirement that the Executive is required to report to
any person or entity other than the Board;

 

  (iii) A material reduction in the budget over which the Executive retains
authority;

 

  (iv) Any material reduction in the Executive’s Annual Base Salary (as defined
below) or material adverse change in the terms or basis by which the Executive’s
Annual Performance Award is calculated as of the effective date of this
Agreement, including a suspension, discontinuation or termination of such Annual
Performance Award by the Board or any committee thereof;

 

  (v) A change in the location of the Executive’s principal place of employment
by the Company of more than 50 miles from the location at which he was
principally employed; or

 

  (vi) Any material breach of this Agreement by the Company.

 

      

Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless: (i) the Executive terminates
this Agreement no later than 2 years following the initial existence of the
above referenced event or condition which is the basis for such termination (it
being understood that each instance of any such event shall constitute a
separate basis for such termination and a separate event or condition occurring
on the date of

 

2



--------------------------------------------------------------------------------

  such instance for purposes of calculating the 2-year period); and (ii) the
Executive provides to the Company a written notice of the existence of the above
referenced event or condition which is the basis for the termination within 90
days following the initial existence of such event or condition, and the Company
fails to remedy such event or condition within 30 days following the receipt of
such notice.

 

4. COMPENSATION.

 

  A. ANNUAL BASE SALARY. For calendar year 2012, Executive shall be paid an
annual base salary of $1,145,000 (as such may be amended from time to time, the
“Annual Base Salary”). The Company shall increase the Annual Base Salary paid to
the Executive by applying a cost of living increase to be determined by the
Board, such increase to be made effective the 1st day of January of each year of
the employment term. However, under no circumstances shall the cost of living
increase be less than 3% per annum. The Annual Base Salary shall be payable at
such regular times and intervals as the Company customarily pays its senior
executives from time to time.

 

  B. ANNUAL PERFORMANCE AWARD. For each fiscal year of employment during which
the Company employs the Executive, the Executive shall be entitled to receive a
target annual performance award of up to a maximum of 150% of Executive’s Annual
Base Salary, in accordance with the terms of any plan governing senior
management performance awards then in effect as established by the Board (the
“Annual Performance Award”), such Annual Performance Award to be paid effective
the 1st day of January of each year of the employment term with respect to the
immediately preceding year.

 

5. EXECUTIVE BENEFITS. The Executive will be entitled to twenty six
(26) paid-time-off (PTO) days of vacation per fiscal year. The Executive, the
Executive’s spouse, and qualifying members of the Executive’s family will be
eligible for and will participate in, without action by the Board or any
committee thereof, any benefits and perquisites available to executive officers
of the Company, including any group health, dental, life insurance, disability,
or other form of executive benefit plan or program of the Company now existing
or that may be later adopted by the Company (collectively, the “Executive
Benefits”).

 

6. DEATH OR DISABILITY. The Executive’s employment will terminate immediately
upon the Executive’s death. If the Executive becomes physically or mentally
disabled so as to become unable for a period of more than five consecutive
months or for shorter periods aggregating at least five months during any
twelve-month period to perform the Executive’s duties hereunder on a
substantially full-time basis, the Executive’s employment will terminate as of
the end of such five-month or twelve-month period and this shall be considered a
“disability” under this Agreement. Such termination shall not affect the
Executive’s benefits under the Company’s disability insurance program, if any,
then in effect.

 

3



--------------------------------------------------------------------------------

7. TERMINATION. Either the Executive or the Company may terminate the
Executive’s employment under this Agreement for any reason upon not less than
thirty (30) days written notice.

 

  A. TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON, BY THE COMPANY
WITHOUT CAUSE OR UPON THE DEATH OR DISABILITY OF THE EXECUTIVE. Upon the
termination of the Executive’s employment under this Agreement by the Executive
for Good Reason, by the Company without Cause, or as a result of the death (in
which case, the provisions of Section 7(A)(i) – (v) shall inure to the benefit
of the Executive’s covered dependents, or to the extent applicable, to the
Executive’s estate) or disability of the Executive, the following shall apply:

 

  (i) TERMINATION PAYMENT. The Executive shall be entitled to and paid a
termination payment (the “Termination Payment”) equal to three (3) times the sum
of (a) Executive’s Annual Base Salary at the time of such termination and
(b) the Executive’s target bonus (the “Target Bonus”) under the Company’s Senior
Management Performance Award Plan (or any successor plan) for the fiscal year in
which his employment is terminated or, if greater, the Target Bonus for the
fiscal year immediately prior to such termination. The Termination Payment shall
be made within 10 days of any termination pursuant to this Section 7(A).

 

  (ii) TERMINATION BENEFITS. The Company shall continue to provide the Executive
and any covered dependents of Executive (and if applicable, his beneficiaries)
with the Executive Benefits (as described in Section 5 hereof) for a period of
10 years after the date of termination of the Executive’s employment with the
Company. Such Executive Benefits shall be provided at no cost to the Executive
in no less than the same amount, and on the same terms and conditions, as in
effect on the date on which the termination of employment occurs. If the
Executive dies during the 10-year period following a termination pursuant to
this Section 7(A), the Company shall continue to provide the Executive Benefits
to the Executive’s covered dependents under the same terms as were being
provided prior to Executive’s death and, to the extent applicable, to the
Executive’s estate.

 

  (iii) TERMINATION AUTOMOBILE. Within 10 days following termination, the
Company shall transfer all of its interest in any automobile used by the
Executive pursuant to the Company’s Executive Automobile Policy (the “Executive
Automobile Policy”) and shall pay the balance of any outstanding loans or leases
on such automobile (whether such obligations are those of the Executive or the
Company) so that the Executive owns the automobile outright (in the event such
automobile is leased, the Company shall pay the residual cost of such lease).

 

4



--------------------------------------------------------------------------------

  (iv) INTEREST ON UNPAID TERMINATION PAYMENT. In the event that the Company
does not pay the Termination Payment by the due dates specified in this
Agreement, then any unpaid amount shall bear interest at the rate of 18 percent
per annum, compounded monthly, until it is paid.

 

  (v) TERMINATION STOCK OPTIONS AND RESTRICTED STOCK. All of the outstanding
unvested stock options and restricted stock granted to the Executive prior to
termination will fully vest immediately upon termination, provided however, that
any restricted stock that is still subject to performance based vesting at the
time of such termination shall only vest when and to the extent the Compensation
Committee of the Board certifies that the performance goals are actually met.

 

  B. TERMINATION OF EMPLOYMENT BY RESIGNATION OF EXECUTIVE WITHOUT GOOD REASON
OR BY THE COMPANY WITH CAUSE. Upon the termination of the Executive’s employment
by the resignation of the Executive without Good Reason, by the Company with
Cause, or for any other reason other than a reason described in Section 7(A)
above, the Executive shall be due no further compensation under this Agreement
related to Annual Base Salary, Annual Performance Award, Executive Benefits, or
Termination Payment other than what is due and owing through the effective date
of such Executive’s resignation or termination (including any Performance Award
that may be due and payable to the Executive under the terms of the Senior
Management Performance Award Plan), which amounts shall be paid to the Executive
within 10 days of termination.

 

  C. AMENDED AND RESTATED EXECUTIVE RETIREMENT AGREEMENT UNAFFECTED. Termination
of the Executive’s employment under this Agreement for any reason whatsoever
shall not affect Executive’s rights under the Amended and Restated Executive
Retirement Agreement.

 

8. RESTRICTIVE COVENANTS.

 

  A. GENERAL. The Company and the Executive hereby acknowledge and agree that
(i) the Executive is in possession of trade secrets (as defined in
Section 688.002(4) of the Florida Statutes) of the Company (the “Trade
Secrets”), (ii) the restrictive covenants contained in this Section 8 are
justified by legitimate business interests of the Company, including, but not
limited to, the protection of the Trade Secrets, in accordance with
Section 542.335(1)(e) of the Florida Statutes, and (iii) the restrictive
covenants contained in this Section 8 are reasonably necessary to protect such
legitimate business interests of the Company.

 

  B.

NON-COMPETITION. In consideration for the termination payments and benefits that
the Executive may receive in accordance with Section 7(A) of this Agreement, the
Executive agrees that during the period of the Executive’s employment with the
Company and until three years after the termination of the

 

5



--------------------------------------------------------------------------------

Executive’s employment with the Company, the Executive will not, directly or
indirectly, either (i) on the Executive’s own behalf or as a partner, officer,
director, trustee, executive, agent, consultant or member of any person, firm or
corporation, or otherwise, enter into the employ of, render any service to, or
engage in any business or activity which is the same as or competitive with any
business or activity conducted by the Company or any of its majority-owned
subsidiaries, or (ii) become an officer, employee or consultant of, or otherwise
assume a substantial role or relationship with, any governmental entity, agency
or political subdivision that is a client or customer of the Company or any
subsidiary or affiliate of the Company; provided, however, that the foregoing
shall not be deemed to prevent the Executive from investing in securities of any
company having a class of securities which is publicly traded, so long as
through such investment holdings in the aggregate, the Executive is not deemed
to be the beneficial owner of more than 5% of the class of securities that is so
publicly traded. During the period of the Executive’s employment and until three
years after the termination of the Executive’s employment, the Executive will
not, directly or indirectly, on the Executive’s own behalf or as a partner,
shareholder, officer, executive, director, trustee, agent, consultant or member
of any person, firm or corporation or otherwise, seek to employ or otherwise
seek the services of any executive of the Company or any of its majority-owned
subsidiaries.

 

  C. CONFIDENTIALITY. During and following the period of the Executive’s
employment with the Company, the Executive will not use for the Executive’s own
benefit or for the benefit of others, or divulge to others, any information,
Trade Secrets, knowledge or data of a secret or confidential nature and
otherwise not available to members of the general public that concerns the
business or affairs of the Company or its subsidiaries or affiliates and which
was acquired by the Executive at any time prior to or during the term of the
Executive’s employment with the Company, except with the specific prior written
consent of the Company.

 

  D. WORK PRODUCT. The Executive agrees that all programs, inventions,
innovations, improvements, developments, methods, designs, analyses, reports and
all similar or related information which relate to the business of the Company
and its subsidiaries or affiliates, actual or anticipated, or to any actual or
anticipated research and development conducted in connection with the business
of the Company and its subsidiaries or affiliates, and all existing or future
products or services, which are conceived, developed or made by the Executive
(alone or with others) during the term of this Agreement (“Work Product”) belong
to the Company. The Executive will cooperate fully in the establishment and
maintenance of all rights of the Company and its subsidiaries or affiliates in
such Work Product. The provisions of this Section 8(D) will survive termination
of this Agreement indefinitely to the extent necessary to require actions to be
taken by the Executive after the termination of the Agreement with respect to
Work Product created during the term of this Agreement.

 

6



--------------------------------------------------------------------------------

  E. ENFORCEMENT. The Parties agree and acknowledge that the restrictions
contained in this Section 8 are reasonable in scope and duration and are
necessary to protect the Company or any of its subsidiaries or affiliates. If
any covenant or agreement contained in this Section 8 is found by a court having
jurisdiction to be unreasonable in duration, geographical scope or character of
restriction, the covenant or agreement will not be rendered unenforceable
thereby but rather the duration, geographical scope or character of restriction
of such covenant or agreement will be reduced or modified with retroactive
effect to make such covenant or agreement reasonable, and such covenant or
agreement will be enforced as so modified. The Executive agrees and acknowledges
that the breach of this Section 8 will cause irreparable injury to the Company
or any of its subsidiaries or affiliates and upon the breach of any provision of
this Section 8, the Company or any of its subsidiaries or affiliates shall be
entitled to injunctive relief, specific performance or other equitable relief,
without being required to post a bond; PROVIDED, HOWEVER, that, this shall in no
way limit any other remedies which the Company or any of its subsidiaries or
affiliates may have (including, without limitation, the right to seek monetary
damages). In the event of any conflict between the provisions of this Section 8
and Section 7 of the Amended Retirement Agreement, the provisions of this
Section 8 shall prevail.

 

9. REPRESENTATIONS. The Executive hereby represents and warrants to the Company
that (i) the execution, delivery and full performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party or any judgment, order or decree to which the Executive is subject;
(ii) the Executive is not a party or bound by any employment agreement,
consulting agreement, agreement not to compete, confidentiality agreement or
similar agreement with any other person or entity; and (iii) upon the execution
and delivery of this Agreement by the Executive and the Company, this Agreement
will be the Executive’s valid and binding obligation, enforceable in accordance
with its terms.

 

10. ARBITRATION. In the event of any dispute between the Company and the
Executive with respect to this Agreement, either party may, in its sole
discretion by notice to the other, require such dispute to be submitted to
arbitration. The arbitrator will be selected by agreement of the Parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the
giving of such notice, the arbitrator will be selected by the American
Arbitration Association. The determination reached in such arbitration will be
final and binding on both Parties without any right of appeal. Execution of the
determination by such arbitrator may be sought in any court having jurisdiction.
Unless otherwise agreed by the Parties, any such arbitration will take place in
West Palm Beach, Florida and will be conducted in accordance with the rules of
the American Arbitration Association. If the Executive is the prevailing party
in any such arbitration, he will be entitled to reimbursement by the Company of
all reasonable costs and expenses (including attorneys’ fees incurred in such
arbitration).

 

7



--------------------------------------------------------------------------------

11. ASSIGNMENT. The Executive may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Executive or any rights which the Executive may have under this
Agreement. Neither the Executive nor the Executive’s beneficiary or
beneficiaries will have any right to receive any compensation or other benefits
under this Agreement, except at the time, in the amounts and in the manner
provided in this Agreement. This Agreement will inure to the benefit of and will
be binding upon any successor to the Company, and any successor to the Company
shall be authorized to enforce the terms and conditions of this Agreement,
including the terms and conditions of the restrictive covenants contained in
Section 8 hereof. As used in this Agreement, the term “successor” means any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the capital
stock or assets of the Company. This Agreement may not otherwise be assigned by
the Company.

 

12. GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Florida without regard to the application of conflicts of laws.

 

13. ENTIRE AGREEMENT. This Agreement and the Amended and Restated Executive
Retirement Agreement constitute the only agreements between Company and the
Executive regarding the Executive’s employment by the Company. This Agreement
and the Amended and Restated Executive Retirement Agreement supersede any and
all other agreements and understandings, written or oral, between the Company
and the Executive regarding the subject matter hereof and thereof. A waiver by
either party of any provision of this Agreement or any breach of such provision
in an instance will not be deemed or construed to be a waiver of such provision
for the future, or of any subsequent breach of such provision. This Agreement
may be amended, modified or changed only by further written agreement between
the Company and the Executive, duly executed by both Parties.

 

14. SEVERABILITY; SURVIVAL. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the Parties’ intention. The provisions of Section 8 (and the restrictive
covenants contained therein) shall survive the termination for any reason of
this Agreement and/or the Executive’s relationship with the Company.

 

15. NOTICES. Any and all notices required or permitted to be given hereunder
will be in writing and will be deemed to have been given when deposited in
United States mail, certified or registered mail, postage prepaid. Any notice to
be given by the Executive hereunder will be addressed to the Company to the
attention of its General Counsel at its main offices, One Park Place, Suite 700,
621 Northwest 53rd Street, Boca Raton, Florida 33487. Any notice to be given to
the Executive will be addressed to the Executive at the Executive’s residence
address last provided by the Executive to the Company. Either party may change
the address to which notices are to be addressed by notice in writing to the
other party given in accordance with the terms of this Section.

 

8



--------------------------------------------------------------------------------

16. HEADINGS. Section headings are for convenience of reference only and shall
not limit or otherwise affect the meaning or interpretation of this Agreement or
any of its terms and conditions.

 

17. CANCELLATION OF THE PRIOR EMPLOYMENT AGREEMENT. The Prior Employment
Agreement is hereby cancelled and terminated as of the Effective Date.

 

18. SECTION 409A COMPLIANCE.

 

  A. GENERAL. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive is entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If the Executive
or the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on the Executive and on the Company).

 

  B. DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE. To the extent required
to comply with Code Section 409A, any payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s service (or
any other similar term) shall be made only in connection with a “separation from
service” with respect to the Executive within the meaning of Code Section 409A.

 

  C. NO ACCELERATION OF PAYMENTS. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code
Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Code Section 409A.

 

  D. SIX MONTH DELAY FOR SPECIFIED EMPLOYEES. In the event that the Executive is
a “specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then the Company and the Executive shall cooperate in
good faith to undertake any actions that would cause such payment or benefit not
to constitute deferred compensation under Code Section 409A. In the event that,
following such efforts, the Company determines (after consultation with its
counsel) that such payment or benefit is still subject to the six-month delay
requirement described in Code Section 409A(2)(b) in order for such payment or
benefit to comply with the requirements of Code Section 409A, then no such
payment or benefit shall be made before the date that is six months after the
Executive’s “separation from service” (as described in Code Section 409A) (or,
if earlier, the date of the Executive’s death). Any payment or benefit delayed
by reason of the prior sentence shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.

 

9



--------------------------------------------------------------------------------

  E. TREATMENT OF EACH INSTALLMENT AS A SEPARATE PAYMENT. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

 

  F. REIMBURSEMENTS AND IN-KIND BENEFITS. With respect to reimbursements and
in-kind benefits that may be provided under the Agreement (the “Reimbursement
Plans”), to the extent any benefits provided under the Reimbursement Plans are
subject to Section 409A, the Reimbursement Plans shall meet the following
requirements:

(i) Reimbursement Plans shall use an objectively determinable, nondiscretionary
definition of the expenses eligible for reimbursement or of the in-kind benefits
to be provided;

(ii) Reimbursement Plans shall provide that the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during the Executive’s taxable year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year, provided, however, that Reimbursement
Plans providing for reimbursement of expenses referred to in Code Section 105(b)
shall not fail to meet the requirement of this Section 18(G)(ii) solely because
such Reimbursement Plans provide for a limit on the amount of expenses that may
be reimbursed under such arrangements over some or all of the period in which
Reimbursement Plans remain in effect;

(iii) The reimbursement of an eligible expense is made on or before the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred; and

(iv) The right to reimbursement or in-kind benefits under the Reimbursement
Plans shall not be subject to liquidation or exchange for another benefit.

 

  G. EXECUTIVE BENEFITS. With respect to any Executive Benefits that do not
comply with (or are not exempt from) Code Section 409A, to the extent
applicable, the Executive shall be deemed to receive from the Company a monthly
payment necessary for the Executive to purchase the benefit in question.

 

10



--------------------------------------------------------------------------------

  H. INDEMNIFICATION BY THE COMPANY OF EXECUTIVE. Notwithstanding the intention
of the Company and the Executive that the benefits and rights to which the
Executive is entitled pursuant to this Agreement comply with Code Section 409A,
if any provision of this Agreement fails to comply with Code Section 409A and
any payment or benefit paid or made to the Executive pursuant to the terms of
this Agreement becomes subject to taxation pursuant to Code Section 409A, then
the Company shall fully indemnify the Executive and hold the Executive harmless
from any such taxation, and any costs, fees or expenses borne by the Executive
in connection with such taxation; provided, however, that such indemnification
obligation of the Company shall not apply to any taxation which could have been
reasonably avoided by the Executive through an amendment to this Agreement which
the Company timely proposed but which the Executive refused to make. The Company
shall control any tax or other audit relating to any matter for which it may
have an indemnification obligation pursuant to this Section 18(I).
Notwithstanding anything in this Agreement to the contrary, any payment to
indemnify the Executive pursuant to this Section 18(H) (including any amount
paid to cover additional taxes imposed upon the Executive due to such initial
payment), shall be made no later than the end of the Executive’s taxable year in
which the Executive remits the related taxes.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of the date first above written.

 

THE GEO GROUP, INC. Signature:   /s/ Richard H. Glanton Name:   Richard H.
Glanton Title:   Chairman, Compensation Committee

 

 

 

 

EXECUTIVE Signature:   /s/ George C. Zoley Name:   George C. Zoley Title:  

Chairman & CEO

The GEO Group, Inc.

 

 

 

 

 

12